Citation Nr: 1646752	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  11-22 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether the reduction of the Veteran's disability compensation benefits to the 10 percent payment rate from February 2, 2010, to May 20, 2010, based on felony incarceration, was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel





INTRODUCTION

The Veteran had active service from March 1976 to October 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  


FINDING OF FACT

Prior to the promulgation of a decision, in a July 2016 written statement the Veteran withdrew his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

Here, in a July 2016 statement, the Veteran requested to withdraw his appeal.  As a result, no allegation of error of fact or law remains before the Board for consideration.  38 C.F.R. § 20.204 (c).  Accordingly, the Board does not have jurisdiction to review the appeal, and it must be dismissed.


ORDER

The appeal is dismissed.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


